Title: To John Adams from Joseph Anderson, 10 May 1800
From: Anderson, Joseph
To: Adams, John



Sir—
10 May 1800

I take the liberty of recommending, Captain Ferdinand Lee Claiborne, as a proper Character, for Secretary of the Indiana Territory—This Gentleman has been about Seven years, in the Army of the United States—a considerable part of that time, he Served in the Northwestern Territory, and thereby acquired, a Verry considerable Knowledge, of that Country, and of the Habits and dispositions, of the Citizens—by whom I have been correctly informd, he was held in high estimation—In the various departments, of the Army in which he Served—where accuracy, and System—were peculiarly necessary, he exhibited proofs of his Abilities—And from my personal knowledge of him, I feel confident, that Shou’d your Excellency, think proper, to confer on him, the appointment—He will discharge its various duties, with fidelity to the Government—and Honor to himself—
I am Sir with Sentiments of Very great / Respect—your Most Obed Servt
Jos: Anderson